Citation Nr: 0412003	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  00-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
fracture of the right tibia and fibula.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.

ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied the veteran's claim to reopen for 
service connection for residuals of a fracture of the right 
tibia and fibula and for residuals of a left knee injury. 

In December 2001, the Board denied the veteran's claim to 
reopen, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  In September 
2002, the parties filed a Joint Motion for Remand with the 
Court.  In an Order dated September 27, 2002, the Court 
vacated the Board's decision and remanded the claim.  

REMAND

The Joint Motion for Remand indicated that VA had not 
fulfilled its duty to assist regarding certain records that 
the veteran had identified as relevant to his claim.  

In September 1999, the AOJ requested records from Dr. Jorson.  
The record does not indicate either that a reply was received 
or that the AOJ sent a follow-up request for these records.

The AOJ requested records from the VAMC in Houston for the 
period from January 1974 to the present, and a reply was 
received stating that no records existed for the veteran.  
The veteran has asserted that the AOJ should have 
specifically asked the VAMC in Houston to do a special search 
for "older" records.

The veteran has indicated that he is unable to attend a 
Travel Board hearing in person, and would like to arrange for 
a hearing by telephone in lieu of appearing in person.

Therefore, this case is hereby REMANDED for the following 
actions:

1.  The AOJ is apprised that it must 
comply with the Joint Motion for Remand 
dated in September 2002.

2.  The AOJ should issue a VCAA letter to 
the veteran.

3.  The AOJ should notify the veteran 
that the veteran should either request 
Dr. Jorson to submit the veteran's 
medical records or that the veteran 
should submit those medical records 
himself.  This Remand also serves as such 
notice.  The AOJ should also request the 
records directly from Dr. Jorson.

4.  The AOJ should request the veteran's 
medical records from the VAMC in Houston 
for the period from January 1974 to the 
present, including treatment from Dr. 
Williams and Dr. Marshall in 1974.  The 
VAMC should indicate how far back the 
search was conducted. 

5.  The AOJ should request the Texas 
Department of Corrections to indicate 
whether it would be amenable to arranging 
for the veteran to have a telephone 
hearing.  If the Texas Department of 
Corrections indicates that a telephone 
interview would be possible.   If so, the 
procedures should be established.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




